DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
 
Response to Amendment
2.	Applicant’s remarks filed 3/3/21 have been fully considered and entered. Claim 13 is canceled. Applicant’s arguments are found persuasive to overcome the rejections of claims 1-12 and 14-20 rejected under 35 U.S.C. 103 as obvious over Tadepalli et al., US 2011/0021737 A1. Specifically, the cited prior art of Tadepalli et al., US 2011/0021737 A1 does not teach the claimed first and second thermoplastic polymer wherein the second thermoplastic polymer is different from the first thermoplastic polymer. As such, these rejections are hereby withdrawn. However, upon further consideration the following new ground of rejection is set forth herein below. 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takebe et al., WO 2014103658 (note US 10,093,777 is relied upon as a translation for the WO document).
	The patent issued to Takebe et al., teach a fiber reinforced matrix comprising a first thermoplastic resin and a second thermoplastic resin (abstract and figure 3). Takebe et al., teach a fiber resin reinforced non-woven sheet comprising thermoplastic resin A impregnated on one side of the non-woven and thermoplastic resin B impregnated on the opposite side (abstract and figure 3). Said thermoplastic resin A and thermoplastic resin B are different (column 6, 1-20). As illustrated each of thermoplastic resin A and thermoplastic resin B is in contact with the fibrous non-woven sheet and thermoplastic resin A and thermoplastic resin B have spatially distinct regions. With regard to the claimed polymerization limitations, Takebe et al., teach forming integrally molded articles from the fiber reinforced resin impregnated sheet using heat and pressure, compression molding or injection molding (column 4, 35-55, column 17, 20-55, column 21, 10-60). The examiner is of the position that polymerization would take place with the resin impregnated fiber sheet is subjected to heat, pressure and/or molding.  As such, the Examiner is of the position that the limitation of claims 1 are met. With regard to the claimed fibers, Takebe et al., teach carbon, glass, nylon and polyester are suitable (column 14, 30-40). Take et al., teach chopped strand mat with discontinuous fibers having a length ranging from 1-25mm (column 11, 1-15 and column 14, 15-20). With regard to claim 5, Takebe et al., teach when a molding component comprising the thermoplastic resin B which is different from the thermoplastic resin A is in a molten state enters the voids formed between the reinforcing fibers in the area having exposed reinforcing fibers for joining, an interface layer wherein the thermoplastic resin A and thermoplastic resin B are . 
5.	Claim(s) 1, 2, 4, 5, 7, 12, 14,15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deteresa et al., US 6,592,979. 
	The patent issued to Deteresa et al., teach a hybrid matrix fiber composites made from multi-filament fiber tows (ribbons) impregnated with first and second matrix materials (abstract and figures 5a and 5b). Figures 5a and 5b illustrate the spatially separate first and second matrix materials. Deteresa et al., teach a two-step process to form the hybrid composite (column 13, 5-25). Deteresa et al., teach in the first step the fibrous ribbons are impregnated with a first matrix material and partially cured. Deteresa et al., also teach using pre-impregnated fibrous structures (example 3). Said second step includes adding a second matrix material to embed the partially cured (pre) impregnated fibrous ribbon and curing the second matrix material under conditions to effect chemical and physical bonding between the matrices (column 13, 5-25). Such curing would initiate the claimed polymerization of the matrix resin mateiral. Deteresa et al., teach using different thermoplastic matrix materials in the two-step process (column 11, 30-45). Deteresa et al., teach that first and second matrix materials can be thermoplastic and toughened thermoplastic resins (column 6, 15-45, column 10, 15-20 and column 11, 30-40). Deteresa et al., teach using polyamide-imide or polyimide (column 6, 50-65). Deteresa et al., teach using fiber tows of glass or carbon (column 5, 5-25 and table 1). The Examiner is of the position that ribbons of fiber tows reads on the limitation of continuous fibers. Deteresa et al., teach forming the composites using resin transfer molding using a preform fabricated from (pre) impregnated and solidified ribbons where it is easier to get the matrix in the mold and is therefore, faster (column 11, 65-column 12, 5). The Examiner is of the position that such a two-step process meets the limitations of . 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 3, 6, 8-11, 16 and 19 are rejected under 35 U.S.C. 103 as obvious over Takebe et al., WO 2014103658 (note US 10,093,777 is relied upon as a translation for the WO document) and/or Deteresa et al., US 6,592,979 as applied to claim 1, and further in view of Tadepalli et al., US 2011/0021737 A1.
	The published patent application issued to Tadepalli et al., teach a process for forming a fiber reinforced composite with a pre-impregnated fibrous substrate (abstract and sections 0042, 0044-0046 and figure 2). Said method includes inserting a pre-impregnated fibrous substrate to a mold (section 0043), adding additional layers of fiber and/or thermoplastic polymer materials (sections 0044-0045) and heating to a temperature sufficient to polymerize the monomers of the thermoplastic materials (section 0046).	With regard to the claimed polymers, Tadepalli et al., teach using the thermoplastic polymers of polyamide, lactam monomers, caprolactam, laurolactam polyamide 6 and 12, methyl methacrylate monomer and polybutylene terephthalate with cyclic hydrocarbons mixtures, combinations and copolymers thereof (section 0029-0030). With regard to claimed fibers, Tadepalli et al., teach using glass (E-glass), ceramic, or polymer fiber in the form of woven, non-woven or chopped or continuous (section 0024). With regard to the limitation pertaining to “reactive” glass, the Examiner is of the position that once the glass fibers are sized the fibers would be “reactive”.  Tadepalli et al., teach 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789